EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces 2013 First quarter Results Netanya, Israel, July 1, 2013 – RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today its financial results for the quarter ended March 31, 2013. 2013 First Quarter Results Revenues totaled $5.4 million, a 46% increase when compared with$3.7 million in the first quarter of 2012. Gross Profit totaled $0.85 million, a 15% decrease when compared with $1 million in the first quarter of 2012. Operating Expenses totaled $1.5 million, a 4% decrease when compared with $1.6 million in the first quarter of 2012. Financial Expenses totaled $475,000, a 100 % increase whencompared with financial expenses of $236,000 in the first quarter of 2012. As a result, the Company reported a loss of $1,165,000, or $0.13 per share, for the first quarter of 2013 compared with a net loss of $840,000, or $0.09 per share, for the first quarter of 2012. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “While our revenues in the first quarter were at a similar level to last year's average quarter, the reduction in gross margin is due to the mix of business in the quarter, which included a higher percentage of lower margin programs than last year. As indicated in our 2012 annual report, our R&D spending has been reduced when compared to last year as both our inertial navigation and radar products are mature and our focus is on business development and marketing activities around these two product lines. We are very encouraged by the initial contracts we have secured for these new products, mainly in the radar product line, from both the domestic and the international markets and we expect additional contracts for these products to come before the end of 2013.” About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of Tactical Land Radar for Force and Border Protection, Inertial Navigation Systems for air and land applications, and Avionics Systems and Upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data ASSETS March 31, 2013 December 31, 2012 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $29 and$ 15 at March 31, 2013 and at December 31, 2012 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS: Goodwill Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit and current maturities of long-term loans $ $ Trade payables Convertible note from a shareholder Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at March31, 2013 and December 31, 2012; Issued and outstanding: 8,918,647 at March 31, 2013 and at December31, 2012 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31, Year ended December 31, (unaudited) (audited) Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses Operating loss ) ) ) Financial expenses, net Net loss ) ) ) Less: attributable to Noncontrolling interest 2 4 4 Net loss attributable to RADA Electronic Industries’ shareholders $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) Weighted average number of Ordinary shares used for computing basic and diluted net loss per share
